DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 19 January 2022.
Claims 1, 3 – 4 and 6 – 10 are pending and in condition for allowance.

Reasons for Allowance
Claim 1 has been amended to incorporate subject matter of claim 5 (and intervening claim 2) that has been indicated as allowable over prior art in Office Action mailed 22 October 2021.  Therefore, claim 1 is in condition for allowance.
Claims 6 – 8 (also indicated as allowable over prior art in Office Action mailed 22 October 2021) have also been written in independent form.  Therefore, claims 6 – 8 are also in condition for allowance.
Claims, dependent upon independent claim 1, are also considered allowable for the same reasons as said independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139